Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	This Office Action is in response to the amendment filed January 20, 2022. Claims 9,10,14,15,23,24,26,27,30 and 33 are pending in the application. Claims 1-8,11-13,16-9,10,14,15,23,24,26,27,30 and 33 have been examined for patentability. 


Withdrawn Rejections
	Applicant's amendments and arguments filed January 20, 2022 are acknowledged and have been fully considered.  
The rejection of claims 9,10-24,27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn because it was improper. Claims 9,10,13,15,23,24,26,27 and 30 were  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby et al. (US PG Publication 2005/0101724A1) in view of Crooks et al. (US 2003/0013799 A1). This rejection is withdrawn in view of Applicant’s amendment wherein the claims now require that the composition is formulated as a suspoemulsion composition.

New Objections/Rejection(s) Necessitated by the Amendment filed on January 20, 2022

Claim Objections
Claim 33 is objected to due to a minor informality. 
Claim 33 should be renumbered as claim 32.
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 9,10,14,15,23,24,26,27,30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby et al. (US PG Publication 2005/0101724A1, previously cited) in view of Crooks et al. (US 2003/0013799 A1, previously cited) and Mulqueen et al. (Pestic. Sci. 1990, 29, 451-465, newly cited).

Applicant’s Invention
Applicant claims a composition comprising: from about 5 w/wt.% to about 55 w/wt.%, based on the total weight of the composition, of a slightly water soluble phenoxy herbicide selected from 2,4- dichlorophenoxyacetic acid; 2,4-dichlorophenoxy propionic acid; 2,4-dichlorophenoxy butyric acid; 2,4,5-trichlorophenoxyacetic acid; 2-methyl-4-chlorophenoxyacetic acid; 2- methyl-4-chlorophenoxy propionic acid; 2-methyl-4-chlorophenoxy butyric acid; and combinations thereof; and from about 0.5 w/wt.% to about 2.0 w/wt.%, based on the total weight of the composition, of a dispersant; wherein the dispersant comprises a water soluble derivative of a copolymer or a salt thereof, wherein the copolymer comprises a residue of a first comonomer and a residue of a second comonomer, and wherein the first comonomer comprises an ap- unsaturated oxyacid, or an anhydride or derivative thereof, and wherein the second comonomer comprises an olefinic compound containing a species selected from the group consisting of vinyl ethers and esters, internal olefins, allylic alcohols and their corresponding ester derivatives, allylic ethers, allylic halo compounds, allylic aryl compounds, vinyl amides, vinyl chlorides, vinylidene chlorides, and combinations formulated as a suspoemulsion composition.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

   Kirby et al. teach a method of dispersing an insoluble material in an aqueous solution comprising the following steps: (i) providing a formulation comprising at least one insoluble material (additional active limitation of the instant claims, limitation of instant claim 10) and at least one dispersant comprising a water soluble agriculturally acceptable derivative of an alternating copolymer or an agriculturally acceptable salt thereof wherein said alternating copolymer comprises at least one residue of a first comonomer and at least one residue of a second comonomer, wherein said first comonomer comprises alpha beta-unsaturated oxyacids or anhydrides and said second comonomer comprises olefinic compounds containing one or more polymerizable double bonds; and (ii) dispersing said formulation in an aqueous medium (see abstract, limitations of instant claim 27).    The first comonomer is selected from the group consisting of fumaric acid, maleic acid and anhydrides, and the esters, amides and imides derived from them, itaconic acid and anhydride and the corresponding esters, amides and imides derived from them, acrylic and methacrylic acids and the esters and amides derived from them, vinylphosphonic acid and the corresponding esters and amides derived from it and ethylene sulphonic acid and the esters and amides derived from it (see claim 12 of Kirby et al., first comonomer of the instant claims, limitation of instant claims 1,23,27 and 30).  The second comonomer is selected from the group consisting of styrene and its alkyl and halo derivatives, vinyl ethers and esters, alpha-preferred second comonomers include styrene and its alkyl and halo derivatives (see [0041] of Kirby et al.).   The alternating copolymers are in the range of from 1000 to 90000 daltons (claim 17 of Kirby et al., limitation of instant claim 24) and the water-insoluble materials are selected from the group consisting of herbicides, insecticides, fungicides, biocides, molluscicides, algaicides, plant growth regulators, anthelmintics, rodenticides, nematocides, acaricides, amoebicides, protozoacides, fertilizers, crop safeners, fillers and carriers and other adjuvants (claim 18 of Kirby et al.).  In addition, Kirby et al. teach that the formulation further comprises a surfactant wetting agent and that the dispersant system used in the invention may be a mixture of the alternating copolymer with other dispersants known to those skilled in the art (see claim19 and [0054] of Kirby et al., additional dispersant of the instant claims, limitation of instant claims 14 and 15).  Kirby et al. teach that water insoluble materials which may advantageously be used in WP, WG and SC formulations(limitation of instant claim 13) include: triazine herbicides such as simazine, atrazine, terbuthylazine, terbutryn, prometryn and ametryn, urea herbicides such as diuron and fluometron, sulphonyl urea herbicides such as chlorsulfuron, metsulfuron methyl, nicosulfuron and triasulfuron, sulphonanilide herbicides such as flumetsulam, organophosphate insecticides such as azinphos methyl, chlorpyrifos, sulprofos and azamethiphos, carbamate insecticides such as aldicarb, bendiocarb, carbaryl and BPMC, synthetic 35.5% Atrazine is prepared (see Example 41, [0129] amount of active limitation of instant claims 1 and 27). The formulation is in the form of a suspension concentrate (SC), a wettable powder (WP) or a water dispersible granule (WG) (see claim 8 of Kirby et al., limitation of instant claims 13 and 26). In each case, Kirby et al. teach that their formulations provide a stable aqueous dispersion of finely milled insoluble hydrophobic particles ([0062]).

	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Kirby et al. is that Kirby et al. do not expressly teach the use of a phenoxy herbicide that comprises a compound selected from the group consisting of a slightly water soluble 
Compound (claim 1 of Crooks et al.).  The hydrophilic block comprises units deriving from monomers being acrylic acid (AA), methacrylic acid, itaconic acid, maleic acid, fumaric acid, 2-hydroxyethyl acrylate, 2-hydroxyethyl acrylate methacrylate, acrylamide (AM), methacrylamide, vinylsulphonic acid, vinylbenzenesulphonic acid, alphaacrylamidomethylpropanesulphonic acid, 2-sulphoethyl methacrylate, 2-acrylamido-2-methylpropanesulphonic acid (AMPS), or styrenesulphonate (SS) (claim 18 of Crooks et al.).  The hydrophobic block comprises units deriving from monomers being: esters of acrylic acid and of methacrylic acid with hydrogenated or fluorinated C.sub.1-C.sub.12 alcohols, vinyl nitrites having from 3 to 12 carbon atoms, carboxylic acid vinyl esters, vinyl halides, vinylamine amides, unsaturated ethylenic monomers comprising a secondary, tertiary or quaternary amino group, unsaturated ethylenic monomers comprising a heterocyclic group comprising nitrogen, or styrene (claim 19 of Crooks et al.).   Crooks et al. teach that examples of organic water-insoluble agrochemical active ingredient include: herbicides, selected from the group consisting of phenoxyacetic acids such as 2,4-D and glycine phosphonates such as glyphosate 

  A second difference between the invention of the instant application and that of Kirby et al. is that Kirby et al. do not expressly teach that the composition is formulated as a suspoemulsion composition.  However, Mulqueen et al. teach that suspension emulsions or suspoemulsions result from the combination of an emulsion phase, containing one or more active ingredients, with a continuous phase also containing active ingredients but in the form of a solid dispersion. Advantages of such products, which can contain as many as four complementary biologically active ingredients, are elimination of tank mixing; a reduced inventory of products; reduction in the number of applications to a given crop; and savings in time and money (abstract).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Kirby et al. and Crooks et al. are directed to compositions comprising insoluble active agrochemicals.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings  of Kirby et al. and Crooks et al. to arrive at a composition comprising a slightly water soluble phenoxy herbicide selected from 2,4- dichlorophenoxyacetic acid; 2,4-dichlorophenoxy propionic acid; 2,4-dichlorophenoxy butyric acid; 2,4,5-trichlorophenoxyacetic acid; 2-methyl-4-chlorophenoxyacetic acid; 2- methyl-4-chlorophenoxy propionic acid; 2-methyl-4-chlorophenoxy butyric acid; and combinations thereofat the time of the instant invention, with a reasonable expectation of success.  
     The teachings of Kirby et al. and Mulqueen et al. are directed to compositions comprising more than one active agrochemical.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings  of Kirby et al. and Mulqueen et al.   to arrive at the claimed composition formulated as a suspoemulsion composition. Mulqueen et al. teach that suspension emulsions or suspoemulsions result from the combination of an emulsion phase, containing one or more active ingredients and that advantages of such products, which can contain as many as four complementary biologically active ingredients, are elimination of tank mixing; a reduced inventory of products; reduction in the number of applications to a given crop; and savings in time and money (abstract).  One of ordinary skill in the art would have made this combination with the expectation of formulating a composition that can contain as many as four complementary biologically active ingredients, are elimination of tank mixing; a reduced inventory of products; reduction in the number of applications to a given crop; and savings in time and money.  Therefore, 
    	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed January 20,2022 with respect to the rejection of claims 9,10-24,27 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and the rejection of claims 9,10,13,15,23,24,26,27 and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby et al. (US PG Publication 2005/0101724A1) in view of Crooks et al. (US 2003/0013799 A1). have been considered but are moot in view of a new grounds of rejection set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617